Citation Nr: 1542390	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-01 976	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE
 
1.  Entitlement to service connection for a psychiatric disability, to include as secondary to lumbar degenerative joint and disc disease with spasm and anterolisthesis of S1/L5.

2.  Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to lumbar degenerative joint and disc disease with spasm and anterolisthesis of S1/L5. 
 
 
REPRESENTATION
 
Appellant represented by:  Puerto Rico Public Advocate for Veterans Affairs
 
 

ATTORNEY FOR THE BOARD
 
Siobhan Brogdon, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1998 to August 2003.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico that denied entitlement to service connection for an acquired psychiatric disorder and bilateral radiculopathy, both to include as secondary to lumbar degenerative joint and disc disease with spasm and anterolisthesis of S1/L5.
 
In September 2014, the Board denied entitlement to service connection for a psychiatric disability, to include as secondary to lumbar degenerative joint and disc disease.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In July 2015, the Court granted a joint motion for remand on that issue. 
 
In September 2014, the Board remanded the issue of entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to lumbar degenerative joint and disc disease. That issue is decided below.

The issue of entitlement to service connection for a psychiatric disability, to include as secondary to lumbar degenerative joint and disc disease, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 

FINDING OF FACT
 
The preponderance of the most probative evidence preponderates against finding that the Veteran has lower extremity radiculopathy due to service or due to service connected disorder.
 

CONCLUSION OF LAW
 
Bilateral lower extremity radiculopathy was not incurred in or aggravated by service, it may not be presumed to have been incurred therein and it is not proximately due to or the result of a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claim of entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to service-connected disability.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in March 2011 of the information and evidence needed to substantiate and complete the claim.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim and affording a VA examination.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  As such, the claim is ready to be considered on the merits.
 
Pertinent Law and Regulations
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and an organic disease of the nervous system becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309. 
 
Applicable law provides that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310.  This includes a disorder made chronically worse by service-connected disability. See Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310(b).  
 
Factual Background
 
The Veteran's service treatment records reflect that he was afforded a predischarge examination in June 2003 prior to medical discharge for a back condition.  He had complaints that included constant low back pain for the past year that occasionally radiated into the lower extremities.  On examination, straight leg raising was normal.  The Veteran was reported to have normal posture and gait.  A pertinent diagnosis of degenerative disc disease at L5-S1 was rendered.
 
By rating decision in October 2003, service connection was granted for lumbar degenerative disc disease.
 
VA outpatient records dating from 2003 reflect that the appellant sought continuing treatment for low back complaints.  In December 2007, he complained of pain radiating into the right side.  He was seen in February 2008 complaining of low back pain that radiated into the posterior aspect of both lower extremities.  An April 2008 examiner noted that the appellant presented with signs of right lumbar radiculopathy.  An assessment of rule out radiculopathy was provided.  
 
A claim of entitlement to service connection for lower extremity radiculopathy as secondary to lumbar degenerative disc disease was received in January 2011.
 
The Veteran underwent a VA spine examination in June 2011.  The examiner indicated that the claims file and computer records were carefully reviewed.  On examination findings pertinent to the lower extremities included a negative bilateral straight leg raise test.  Moreover, electrodiagnostic testing included nerve conduction studies of the peroneal nerve of both lower extremities and needle electromyogram (EMG) of two muscles.  Those studies revealed normal findings, however, it was reported that studies were not completed per the Veteran's request.  In reply to an RO query as to whether currently claimed bilateral lower extremity radiculopathy was related to service-connected lumbosacral spine degenerative disease, the examiner stated that "I cannot resolve this study without resorting to mere speculation."  The rationale for this response was that "EMG study not completed upon patient's request, but no evidence of radiculopathy so far."
 
G. M. Velasquez, DC, wrote in April 2012 that that Veteran presented in March 2012 with complaints of lower back pain.  Her diagnosis was vertebral subluxation with associated spasms, muscular inflammation in the lumbar area and radiculopathy to both legs aggravated by severe spinal degeneration.  He subsequently underwent thermal scan of the feet and paraspinal surface electromyographic scan study to measure differences in muscle tension along the spine.  The results of the study were interpreted as showing reduced to highly elevated muscle tension.  Regular chiropractic treatment was recommended.
 
The Veteran was afforded a VA peripheral nerves examination in February 2015.  That study revealed that the sciatic, external popliteal, musculotaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous, and illio-inguinal nerves were all normal.  The Veteran had normal posture and gait.  The examiner stated that needle electromyogram studies of both lower extremities were normal with no evidence of lumbosacral radiculopathy.  There was no clinical or electrodiagnostic evidence of bilateral lower extremity radiculopathy at that time. 
 
The 2015 examiner reported carefully reviewing the VBMS file and previous evaluations.  The current examination was "completely negative for bilateral lower extremity radiculopathy.  She added that the last two electromyograms to rule out bilateral lower extremity radiculopathy were normal in February 2015 and June 2011 and negative for radiculopathy.  The examiner noted that in April 2012, a clinician had indicated that the Veteran had radiculopathy but that on the last two VA compensation and pension examinations, there was no evidence of such.
 
Legal Analysis
 
The Board has carefully reviewed the record and finds that the most probative evidence preponderates against entitlement to service connection for bilateral lower extremity radiculopathy.  Although the Veteran complained of occasional pain radiating into the lower extremities on examination in June 2003 prior to medical discharge from service, there was no diagnosis of radiculopathy at that time.  Post service VA outpatient records dating from 2003 reflect similar complaints in 2007 and 2008 the presence of radiculopathy was never confirmed.  Likewise, in 2011 and 2015, the appellant was afforded needle electromyograms and nerve conduction diagnostic studies which, as reported above, disclosed no findings of radiculopathy.  Indeed, nerve studies were normal in every respect and no pertinent diagnosis in this regard was rendered.  The evidence reflects that despite claim of radicular back symptoms, straight leg raising has consistently been negative and posture and gait have been normal. 
 
The Board acknowledges that the Veteran's private chiropractor, Dr. Velazquez, diagnosed lower extremity radiculopathy aggravated by severe spinal degeneration in 2012.  However, the evidence does not provide any rationale for that diagnosis.  Her clinical report did not specify or refer to any diagnostic testing performed prior to that assessment.  In this regard, while a thermal scan of the feet and paraspinal surface electromyographic scan were conducted more than two weeks after the initial report the results of that study did not refer to or diagnose any lower extremity radiculopathy.  
 
Under the circumstances, the Board concludes that the findings and opinions of the VA examiners in 2011 and 2015 are substantially more probative than the Veteran's private chiropractor's 2012 assessment.  Both examiners were medical doctors whose skill and expertise outweigh a chiropractor's competence.  Their examinations were based on a careful review of the record, physical examination and medically recognized electrodiagnostic studies in reaching a conclusion that the Veteran currently has no radiculopathy of the lower extremities.  The record suggests that the paraspinal surface electromyographic scan performed by the chiropractor measured surface tension only.  More importantly, that study did not diagnose radiculopathy.  The Board thus finds that the VA medical professionals have greater skill in this instance in assessing whether the Veteran does or does not have radiculopathy.  The appellant's account that he has radiculopathy, to include his opinion that it is due to his service-connected back disorder, is not competent evidence to establish a nexus to service.  Jandreau v. Nicholson, 492 F.3d 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331
 
Accordingly, the Board concludes that the most probative evidence reflects that the Veteran does not have lower extremity radiculopathy.  Hence, the preponderance of the evidence is against entitlement to service connection for bilateral lower extremity radiculopathy.  

The claim is denied. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 
 
ORDER
 
Entitlement to service connection for bilateral lower extremity radiculopathy is denied.  
 
 
REMAND
 
The parties to the joint motion for remand found that it was unclear whether the duty to assist had been fulfilled given that an August 2009 VA record, referenced in an October 2010 VA spinal cord consultation did not appear in the record.  As the Board is unable to locate the record in question, further development is in order.  38 U.S.C.A. § 5103A.  
 
Accordingly, this case is REMANDED for the following actions:
 
1.  The RO must attempt to locate the August 2009 record referenced by a VA examiner during an October 2010 spinal examination.  All efforts undertaken to locate this document or replace it with a new copy must be carefully recorded.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the RO must undertake any additional development warranted, and readjudicate the claim.  Should the claim remain denied the RO must issue a supplemental statement of the case and afford the appellant a reasonable period of time within which to respond. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This particularly includes the submission of medical evidence showing that he currently suffers from an acquired psychiatric disorder due to service or due to a service connected disorder.
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


